One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
Madam President, infrastructural development is crucial to our economic recovery. Whereas in the past it was the construction of road and rail that helped stimulate economies in recession and lead the way to future prosperity, nowadays we must focus on our information and communications technology infrastructure as a driver of future growth.
In this context, I wish to draw attention to the appalling situation in Ireland of the so-called 'digital divide'. Due to years of government neglect in boom times, we are now left with broad areas of rural Ireland with sub-standard, slow connections and, worst of all, in 28% of cases, without any access to broadband. How are we to bring prosperity and opportunity to our rural communities without bringing them the means of achieving these goals? How can we tell our young farmers that they cannot benefit from ICT to develop their agri-business industries because we have not provided them with the connectivity?
I welcome recent statements by the Commission which detail the disbursement of EU funds to address this huge challenge. To conclude, we must not lose sight of eliminating the digital divide, even in the midst of economic crisis.
(LT) The crisis must force each one of us to change our behaviour and thinking. Lithuanian, Latvian and Irish Members of Parliament have reduced their own salaries, which also means a trimming of the salaries of those countries' MEPs. The incomes of Presidents, Ministers and other state officials are being cut, and this is right, as we need solidarity; the burden of the crisis must not be shouldered by those who are weakest. After the compromise, which took more than a decade to reach, it would be difficult to reduce MEPs' salaries straight away; however, I would urge fellow Members of the European Parliament to donate part of their salaries to charity. During the crisis we should cut the allowances allocated to MEPs. I trust the majority of fellow Members would support a reduction in the number of translations into all 23 official languages, which would allow us to save hundreds of millions of Euro. Now journeys from Brussels to Strasbourg for plenary sessions, which cost EUR 200 million each year, seem particularly absurd. In order to economise and save the environment, we should stop wasting a thousand tonnes of paper and switch to using electronic documents in our meetings.
(FR) Madam President, today we have devoted one minute, at the start of our work, and we thank the President for allowing us to do so, to paying tribute to the memory of the daily victims of a system that is now causing a tragedy at a level that has never been seen before, a continuous tragedy of the poor against the poor, seeking work and food. We also learned, a moment ago, that 94 women and 7 children had been found.
The problem, Madam President, as we have been saying here for eight years, is as follows: is it possible for there to be no follow-up, for it to be impossible to know the reasons why, when we can see the flowers on our balconies from space? The reasons are not known, the consequences are criminal...
(The President cut off the speaker)
(PL) Madam President, I was saddened to hear the news concerning the outcome of the vote of no confidence in Prime Minister Topolánek in Prague last week. The Czech Republic has led the Union since 1 January, and I believe that its Presidency has proved very successful to date. I trust this success will be maintained during the remaining three months. I am keeping my fingers crossed for our Czech friends and for all the projects the Czech Presidency hopes to implement. The latter include the very important matter of the Eastern neighbourhood policy and measures relating to Europe's energy security.
(EL) Madam President, the European Court of Justice recently published its ruling against Greece which sets the same retirement age for men and women in the public sector, with the result that the retirement age for women has increased by between 5 and 17 years.
This development, which has been decisively condemned by the workers, has been systematically supported since the beginning of the 1990s and bears the stamp of the European Union and Greek governments. It is damaging to working women and is a step towards increasing the retirement age to 65 for both men and women, as already stipulated in the anti-insurance laws passed by New Democracy and PASOK for persons insured after 1993, in application of Community legislation.
This unacceptable decision totally undermines the public, social character of social insurance in the public and private sectors. It views the national insurance and pension system as a system of occupational rather than social insurance. This means that there is no guarantee in terms of age limits, pension amounts and benefits in general.
The only way forward for working men and women is disobedience and insubordination towards the decisions by the European Union and its institutions.
(PL) Madam President, according to data on the portal eudebate2009, only 52% of Europeans trust the European Parliament as an institution. This is a 3% reduction compared to the figures for last year. The proportion of voters that still have not decided whether to vote in this year's elections to the European Parliament is as high as 50%. Only 30% of those surveyed stated that they intended to vote in the elections. The percentage of voters who will not turn out because they feel their vote will not make a difference is as high as 68%.
I therefore wish to pose a question. Is the European Parliament planning some spectacular last-minute action to persuade people to vote? Are we somehow going to extend the remit of information channels for Europe? In my country, no debate whatsoever on Europe is taking place. The Prime Minister is doing nothing about it. Is everyone else simply to stand and watch?
(HU) Next week International Roma Day will be celebrated worldwide, symbolising the Roma's hope of recognition and acceptance. Recently, horrible deeds have ratcheted up the emotions of public opinion, and the uncertainties caused by the economic crisis are further aggravating the situation. Therefore our responsibility to find a solution to the problems of extreme poverty has increased exponentially.
It is unacceptable for anyone to use the situation of the Roma to make party political attacks and to arouse hysteria instead of taking effective action. Scapegoating and labelling of an entire group makes vocational training impossible, and is a serious violation of the interests of both the Roma and the majority. As a Roma, after centuries of exclusion suffered by our communities I reject every form of collective guilt, whether we are talking about labelling the Roma or the majority society.
To accuse entire communities of a criminal lifestyle or of racism is a grave error, and entirely undermines the dignity of EU institutions if they base their communications on unverified reports or false allegations. It is unacceptable for certain political forces to seek to justify themselves by appealing to historical grievances of persecuted groups.
The problems of Roma ghettoes can only be resolved by a European action plan ensuring complex reintegration and immediate development of the excluded regions.
(RO) The assessments made by experts about possible problems in the global food market and about providing the necessary amount for the entire global population is one reason for rethinking the way in which agricultural land is used in Europe, especially in the new Member States, which also includes Romania.
In this respect, a realistic evaluation needs to be made of the opportunities which Romania offers to investors interested in investing in the agricultural sector, which seem, during the current crisis, to be most in demand. This is at least what is indicated by a study published in Bucharest, which mentions a significant growth in investment in Romania in the agricultural and forest land sector. The explanation given for this by those who carried out the study is that these property segments are the least affected by the difficult economic situation which is currently a main feature of the market.
On the other hand, we must not forget that Romania was at one time the bread basket of Europe, but regaining this status requires policies which will support farmers, while also using, at the same time, the Community funds which Romania can benefit from as a Member State.
(IT) Mr President, ladies and gentlemen, Gaddafi, the Libyan dictator, has defined the International Criminal Court as a 'new form of world terrorism'. I would like to remind the Presidency of this Parliament that this House was instrumental in advancing the fight - we did this in the non-violent Radical Party - for the creation of the International Criminal Court.
I believe we cannot let the words of the Libyan dictator pass without harshly condemning them as Parliament and as European institutions. Our struggle must be to subjugate national sovereignty, the sovereignty of states, to the binding power of international law against genocide, war crimes, crimes against humanity; international and supranational law against absolute sovereignties. Our friends in the Tibetan Government in exile asked us to do this same thing at our hearing in the Committee on Foreign Affairs yesterday, as did the Congress of Nationalities for a Federal Iran at today's hearing: absolute sovereignty is the enemy of freedom and justice.
(PL) Madam President, at the most recent meeting of the Committee on Agriculture, Commissioner Mrs Fischer-Boel referred to reform of the sugar sector as one of the greatest successes of the common agricultural policy. I should like to inform the House that following this reform, Poland has ceased to be a sugar exporting country and is instead now obliged to import around 20% of its sugar. A 60% increase in the price of sugar has taken place in just two years. The question arises as to whether the Commissioner and her fellow workers were seriously mistaken, or whether this was a planned strategy aimed at ensuring that certain countries became more profitable. I should like to state unequivocally that, as it has been experienced by Polish voters, the common agricultural policy is exceedingly unbalanced and favours the old EU Member States.
(BG) Madam President, ladies and gentlemen, we are living in a fast-moving, stressful time of changes and new challenges and, over the last few months, in a global economic crisis.
Yesterday the European Parliament's Committee on Agriculture and Rural Development adopted a report on allocating additional resources to farmers and rural areas in Member States to help cope with the consequences of the crisis. EUR 1.02 billion will support the European Union's agricultural sector during this difficult time. I believe that the Community's farmers and rural inhabitants will understand this important message for a united Europe.
Investments in Internet infrastructure, restructuring the dairy sector, renewable energy sources, protecting biodiversity and water resources are key to resolving a large percentage of the problems in these regions, providing alternative options to the people who live there. The possibility of part of the resources being targeted at credit and guarantee funds will facilitate in practical terms the projects' implementation.
I am expecting the Council and Commission to back the European Parliament's efforts to ensure necessary support for the millions of agricultural producers in the Community.
Madam President, in the current climate, with the economic crisis and job losses in European Union Member States, there is a serious risk of an increase in the exploitation of child labour. Unfortunately, in such a crisis situation women and children are the worst affected by it. Regardless of the sound legislative basis at European level and good solutions at national level, including in the country which I represent, Bulgaria, what goes on in practice does not, in many cases, comply with the law. The problem affects migrant groups particularly severely and the Roma community. Preventive measures are required at every level, along with the tightening of controls on complying with the legislation across the whole of the European Union. Many companies use child labour in spite of the relevant legal restrictions. There are thousands of breaches of labour legislation in Member States. The European Commission must organise targeted initiatives linked to the fight against the exploitation of child labour and call for the control mechanisms to be tightened up during this process. If we are looking to protect children's interests as part of our European policy, this is an absolute must.
(PL) Madam President, issues such as genocide in Chechnya, the murder of Chechens so as to use their organs in transplants, and the rape of Chechen women have been raised in this House on many occasions. A premeditated attack on Chechnya's material culture is currently taking place, damaging Chechen culture, which is hundreds of years older than Russia's. I have in mind not only writings and objects in daily use that could be in museums, but also residential towers. These are special structures, the like of which is not found anywhere else in Europe. We have often emphasised how our culture is enriched by its diversity. One branch of our culture is now disappearing before our very eyes and we are witnessing the obliteration of one of its sources.
(HU) After the January gas crisis, the common European energy policy has in recent days once again received a slap in the face. The Austrian OMV company sold its significant share in the Hungarian MOL company to a Russian oil company whose ownership is unknown and which according to news reports in no way satisfies EU expectations with regard to transparency.
At the same time, it is hardly imaginable that this deal could have been concluded without the knowledge of the governments concerned. Therefore, we can say that the unexpected transaction is clear proof of ambivalence among Member States, and is at the same time a new warning. There is no point in the European Union talking about the need for a common energy policy if the Member States' actions contradict each other.
If the EU is unable to strike a unified chord on the essential matters of energy policy, it will continue to be the victim of efforts to sow division. As a result, the vulnerability of European consumers will continue to grow.
Madam President, I wanted to inform Parliament that on Saturday a special memorial will be laid in Zillhausen in Germany to commemorate the lives of seven British servicemen who lost their lives in the Second World War. Their plane was shot down between 15 and 16 March 1944. They were part of 97 Squadron based at RAF Bourn in Cambridgeshire. Their names were William Meyer, Bernard Starie, Reginald Pike, Thomas Shaw, James McLeish, Archibald Barrowman and Albert Roberts, who will all be honoured on Saturday.
They made the ultimate sacrifice so that we can enjoy the freedoms that we often take for granted today, and their lives should never be forgotten.
I wanted to put on record my thanks to the Mayor of Balingen, Dr Reitemann, and the local council for allowing the memorial to be laid in honour of the lives of these young men. I would also like to thank Brett and Luella Langevad, who are paying for the memorial to be laid, and RAF 9 Squadron for sending two crews to the ceremony on Saturday.
On a personal note, James McLeish was my great-uncle, and representatives of my family will be present at the service.
(RO) Elections are taking place in the Republic of Moldova on 5 April. This morning there was an explosion at the Ananiev-Tiraspol-Ismail gas pipeline in Transnistria. The cause of this accident is still unknown, but it has resulted in disruption to gas deliveries from Russia to the Balkans.
I hope that this accident will not have any impact on the outcome of the elections. At the same time, I believe that it is linked to two particularly important factors. It is absolutely paramount that efforts are made to settle the unresolved conflicts in the region, especially in Transnistria. The European Union must also find specific, viable solutions for the development of alternative energy supply routes to the Black Sea. Unfortunately, the agreement signed at the end of last week between Gazprom and the State Oil Company of Azerbaijan may jeopardise the Nabucco project.
This is why attention must be focused urgently on all aspects linked to consolidating the European Union's energy security. Thank you.
(RO) The Danube plays a very important role in economic and social cohesion, as well as in Europe's cultural development. The European Danube Commission was founded on 30 March 1856 in the wake of the Paris Conference, with its headquarters in Galaţi, in Romania. It was one of the first European institutions and its aim was to establish an international system for free navigation on the Danube.
TEN-T priority axis 18 formed by the Danube and the Main-Rhein Canal provides the connection between the Black Sea and North Sea, cutting the distance between the sea ports of Rotterdam and Constanţa by 4 000 kilometres. The Danube must be given a higher priority within the Community's policies. I propose setting up at the start of the next term of the European Parliament an intergroup for promoting the Danube.
In the years to come, we will need to join efforts and adopt a common approach for dealing with the development initiatives affecting the Danube region. We need an integrated European development strategy for the Danube River Basin to promote economic development, the development of the transport infrastructure and environmental protection.
(SK) Three years ago the European Parliament awarded the Sakharov Prize to the wives of political prisoners detained in Cuba in March 2003. These women in white fearlessly drew attention to human rights abuses in their country.
The European Council has repeatedly adopted conclusions on continuing in open dialogue with the Cuban authorities, while at the same time insisting on compliance with fundamental human rights and freedoms. However, it has also taken the decision that these rights must always be raised during official visits, and whenever possible, meetings should be set up with the democratic opposition.
I have to report that during the official visit of Mr Michel, the Commissioner for Development, no such meetings took place, despite the fact that a request was put forward. This is all the more incomprehensible and shocking due to the fact that the European Commission's visit to Cuba took place on the date of the sixth anniversary of the arrest of the Castro regime opponents. It concerns me that the Vice-President of our Parliament was also a member of the delegation.
.
(PL) Madam President, in November of last year we debated the situation of the Polish shipbuilding industry at the request of the Socialist Group in the European Parliament. Despite our differences, we were all agreed in calling on the Commission and on Commissioner Kroes to devise solutions aimed at improving the situation of shipyards rather than closing them down.
Four months later, the situation is as follows: the Polish Government has given in far too easily to pressure from the Commission, accepting the latter's solution which involves selling off individual parts of the shipyards' assets according to the principle that the highest bidder will be able to obtain the desired assets. Currently, the production of ships has ceased and most of the workers have already lost their jobs, having received only token compensation. As for the competitiveness of the European shipbuilding industry, it is no better than it used to be.
(RO) Madam President, ladies and gentlemen, at the end of last week several hundred Romanian citizens were prevented from entering the territory of the Republic of Moldova. In most cases, no explanation was given; otherwise, the strangest excuses were used, such as they did not have documents to show that they were not infected by the HIV virus.
This is an unprecedented abuse. No other European citizens have ever had their right of free movement so grossly violated. I strongly support the European journey being made by the Republic of Moldova and its citizens, but I protest against this gross abuse and ask the European Commission and Council to request explanations from the authorities in Chişinău, just as Romania has already requested through the Minister of Foreign Affairs. Thank you.
(SK) In my speech I would like to applaud the Commission's initiative relating to the European Citizens Consultation 2009 project. This project brings together citizens from the 27 EU Member States ahead of the European Parliament elections in order to discuss responses to the question, 'what can the European Union do to influence our economic and social future in a globalised world?'
National consultations with Slovak citizens took place on 28-29 March. The European Citizens' Summit will take place on 10-11 May 2009 in Brussels, where 150 participants from the 27 national consultations will draft a final version of the European recommendations which MEPs will be able to use in the coming election period as a basis for creating European legislation.
I firmly believe that only through discussions with citizens will we renew their faith in the uniqueness of the European project. At the same time I call on the media to be more objective and more active in presenting information on the European Parliament as this will be important in influencing voter turnout.
(HU) A conference with a strange title was held at the European Parliament today on the defeat of the so-called Hungarian Soviet Republic. No such country name or event ever existed.
I reject any political attitude that subordinates, for nationalist motives, to the nation state's interests the historical questions that are connected to the retrospective justification of a state's ambitions to gain territory.
It is unacceptable for the invasion of Hungary, the Romanian military occupation and the plundering of the country from November 1918 to be interpreted as a factor in regional stabilisation at an event organised here in Brussels, at the heart of Europe, under the aegis of Members of European Parliament.
On behalf of the Hungarian community in Romania as well, I firmly protest against the cynical behaviour of our Romanian socialist colleagues and against their misleading public relations manoeuvre and attempt to shape opinion guided by nationalist motives.
(SK) On 18 and 19 March 2009 the Commissioner for Development and Humanitarian Aid Louis Michel visited Cuba. This was during the sixth anniversary of the imprisonment of 75 opposition representatives. During this visit Commissioner Michel did not meet with the Damas de Blanco or any other opposition representatives.
According to information from European diplomats, Commission Michel did not take the opportunity to mention human rights or the anniversary. On Cuban opposition radio Mr Michel said that the date was an official error and that he did not know that the Damas de Blanco wanted to meet him.
I have to say that Deputy President Martinez of the European Parliament, who was an official member of the delegation representing the European Parliament, also failed to meet with the opposition, although he did meet with the families of Cuban spies arrested in the US. Martinez thus allowed the Castro regime to exploit his visit and the meeting he attended in order to distract media attention away from the activities of Damas de Blanco relating to the anniversary, as media coverage concentrated on the visit of the Commissioner and this meeting.
This item is now closed.